Citation Nr: 0617507	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left knee, status post surgery.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active duty for training in June 1994 and 
active service from November 1967 to October 1970.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In October 2004, the Board remanded this case to afford the 
veteran a hearing.  In February 2005, the veteran had a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  
The required development having been completed, this issue is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran requested an annual clothing allowance in his 
December 2002 notice of disagreement.  This issue is referred 
to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for his left knee disability. In support of this claim, the 
veteran states that his pain is only getting worse, he has 
another tear in his left knee, and that it clicks when he 
walks.  At his February 2005 hearing, the veteran testified 
that he had knee surgery in August 2004.  The veteran also 
stated that he has received ongoing treatment for his knee 
problem.  These records are not associated with the claims 
file.  Additionally, a VA examination is required to assess 
the current level of left knee disability.
 


Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  All medical records from December 
2002 to the present, specifically the 
August 2004 left knee surgical records, 
from VAMC Tucson should be obtained and 
associated with the claims folder.  If 
the records are not available, 
documentation should be noted in the 
claims file. 
 
2.  After completion of #1, the RO/AMC 
should schedule the veteran for a VA 
examination to ascertain the nature, 
extent, and current severity of his left 
knee disability.  The claims folder 
should be made available to the examiner 
pursuant to conduction and completion of 
the examination.  The examination must 
include complete range of motion studies.  
All other indicated studies should be 
accomplished.

The examiner should determine whether the 
left knee exhibits weakened movement, 
instability, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.   

3. After undertaking any other 
development deemed essential in addition 
to that specified  above, the RO should 
re-adjudicate the veteran's claim. If the 
benefit sought on appeal remains denied, 
the veteran should be  provided a 
Supplemental Statement of the Case  
(SSOC).  The SSOC must notify the veteran 
of  all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and  discussion of all pertinent 
regulations to include the provisions of 
38 C.F.R. 
§ 3.655.  He should also be afforded the 
opportunity to  respond to the SSOC 
before the claim is returned to the  
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



